Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2015-003
Release Date: 2/27/2015
CC: PA:07:SLKaron
POSTN-102507-15
UILC:

6223.00-00, 6224.00-00, 6231.00-00

date:

February 23, 2015

to:

from:

subject:

Linda M. Kroening
Division Counsel (Large Business & International)
Drita Tonuzi
Associate Chief Counsel (Procedure & Administration)

Requirements to link partners during a partnership-level examination and the
issuance of notices
This Chief Counsel Advice responds to your request for assistance. This advice may
not be used or cited as precedent.
ISSUES
(1) What are the legal requirements, if any for the Service to link direct partners and
the members of any pass-thru partner on its Partnership Control System when it
begins a TEFRA partnership-level examination?
(2) Is the Service required to notify a partner if it decides not to make an adjustment
to the partnership return or decides not to adjust the partner’s return to reflect
adjustments made to the partnership return?

CONCLUSIONS
(1) The Partnership Control System is simply a tool used by the Service in the

course of TEFRA partnership examinations. There are no legal requirements to
link or not link any, all, or some partners in a partnership. Similarly, de-linking a
partner has no legal impact and there are no notice requirements that would
apply.

POSTN-102507-15

2

(2) The Service is not required to issue any notice to a partner if it decides not to

make adjustments to the partnership return and it does not need to notify a
partner that it will not be making an assessment.
FACTS
The Tax Equity and Fiscal Responsibility Act of 1982 (“TEFRA”) added sections 6221
through 6232 to the Internal Revenue Code, which provide unified partnership audit and
litigation procedures for partnerships (except certain small partnerships) filing Form
1065, U.S. Return of Partnership Income (TEFRA partnerships). 1 Under the unified
partnership audit and litigation procedures, the TEFRA partnership return is subject to a
single audit and court proceeding binding on all the direct and indirect partners. Only
the partners whose tax liabilities will be affected, and generally not the TEFRA
partnership itself, are the parties-in-interest in the partnership-level audit or litigation.
Chef’s Choice v. Commissioner, 95 T.C. 388 (1990).
The Internal Revenue Service (“Service”) uses its Partnership Control System computer
database to link to the TEFRA partnership return under examination the tax returns of
the direct and indirect partners, to mechanically generate the required notices and to
flow any adjustments made in the partnership examination through to the partners.
LAW AND ANALYSIS
Section 6221 provides that partnership items shall be determined at the partnership
level.
Section 6223(a) provides that that that “the [Service] shall mail to each partner whose
name and address is furnished to the [Service] notice of - (1) the beginning of an
administrative proceeding at the partnership level with respect to a partnership item
[NBAP], and (2) the final partnership administrative adjustment [FPAA] resulting from
any such proceeding.”
For these purposes section 6223(b) provides that the Service need not issue the above
notices to partners with less than a one percent interest in a partnership with more than
100 partners. Instead, such partners get notice through the TMP. I.R.C. § 6223(g).
Section 6223(c) provides that the Service must use the names and addresses as
provided on the partnership return as updated under the regulations. Section
6223(c)(3) provides that indirect partners2 are not entitled to direct notice unless their
information is provided to the Service in accordance with the regulations. Otherwise,
1

Sections 6233 and 6234 were later added to these provisions.
Section 6231(a)(10) defines an indirect partner as a person holding an interest in a partnership through
1 or more pass-thru partners.
2

POSTN-102507-15

3

the pass-thru partner 3 through whom they hold their interest is required to forward
notice to them. I.R.C. § 6223(h). The partners entitled to direct notice under section
6223 are “notice partners”. I.R.C. § 6231(a)(8).
Section 6223(d)(1) provides that the Service “shall mail” the NBAP to each partner
entitled to such notice “not later than the 120th day” before the FPAA is mailed to the
Tax Matters Partner.
Section 6223(d)(2) provides that the Service “shall mail” the FPAA to each partner
entitled to such notice “not later than the 60th day” after the FPAA is mailed to the TMP.
Section 6223(e) provides for a partner remedy “where the [Service] has failed to mail
any notice specified in subsection (a) to a partner entitled to such notice within the
period specified in subsection (d).” (emphasis supplied)
Section 6224(c)(2) provides that if the Service “enters into a settlement agreement with
any partner with respect to partnership items” the Service shall offer consistent
settlement terms to any other partner who so requests.
DISCUSSION
There is no requirement in the Code to link any partner on the Partnership Control
System. The Partnership Control System is simply a tool used by the Service in the
Course of TEFRA partnership examinations. Therefore, the Service has complete
discretion regarding the use of linkages. For example, the Service may choose to link
all partners in a partnership, no partners, or some but not all partners, including some
but not all partners in a particular tier. Similarly, if the Service chooses to link a partner,
but ultimately determines that the partners will not be assessed, de-linking that partner
has no legal impact and there are no notice requirements that would apply.
The Service is not required to issue an NBAP or FPAA to any partner if the Service
ultimately determines that it will not make adjustments to partnership items. In this
regard, section 6223(d) makes the issuance of such notices to the partners conditional
on the Service issuing an FPAA to the TMP. Congress confirmed that the requirement
to issue such notices is conditional by creating a remedy under section 6223(e) only if
the time periods of section 6223(d) are not met. Furthermore, the only court to address
the issue has confirmed that the Service has the discretion not to issue an FPAA to the
TMP, even after an NBAP has been issued. Atlantic Richfield v. Department of
Treasury, 97-1 USTC ¶50,170 (D.D.C. 1996). It should be noted that, since Partnership
Control System is currently used to generate notices to linked partners, if the Service
chooses not to link partners to whom notices are required, the Service will need to
determine another way to issue those notices.

3

Section 6231(a)(9) defines a “pass-thru partner” as a partnership, estate, trust, S corporation , nominee,
or other similar person through whom other persons hold an interest in the partnership.

POSTN-102507-15

4

Other than the notices required above, there is no requirement under the TEFRA
partnership provisions to notify or assess any direct or indirect partner. For instance, as
part of its overall compliance plan, the Service may assess some partners in a
partnership while not assessing the other partners in the same partnership. There is no
statutory requirement to notify partners that they will not be assessed, whether they
were or were not linked on the Partnership Control system.
The decision to assess one partner but not another partner in the same partnership
does not constitute entering into a settlement agreement with the first partner that would
entitle the second partner to the same treatment pursuant to section 6224(c)(2). There
is no settlement agreement because there is no written offer and acceptance denoting a
contractual meeting of the minds. See Treaty Pines Investments Partnership v.
Commissioner, 967 F.2d 206, 211 (5th Cir. 1992) (contract principles apply, including a
written offer and acceptance, in determining the existence of a settlement agreement
under section 6224(c)). See also Alexander v. United States, 44 F. 3d 328, 332 (5th
Cir. 1995) (section 6224(c) settlement analogous to a contract).
Otherwise, the only consistency requirement is that any assessments that are made
must not exceed an assessment consistent with the partnership-level determination of
partnership items. I.R.C. §§ 6221 and 6225(c).
Please call (202) 317-6834 if you have any further questions.

